TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00579-CV


                                  Jacob McCreight, Appellant

                                                 v.

                 Wind River Crossing d/b/a Wind River Crossing, Appellee




            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-19-004922, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on December 16, 2019. On January 8, 2020,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by January 21, 2020 would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Prosecution

Filed: February 4, 2020